Dallinger, Judge:
This appeal to reappraisement has been submitted for decision upon an oral stipulation of counsel for the parties hereto to the effect that the proper basis for the determination of the value of the merchandise here involved is the American selling price, and that such American selling price was $1.60 per pair, less 3 per centum.
On the agreed facts I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $1.60 per pair, less 3 per centum. Judgment will be rendered accordingly.